DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 March 2021 regarding the 35 USC§102 and 35 USC§103 rejection of claims 1-7 have been fully considered but they are not persuasive. The rejection of claims 1-7 under the statutes cited supra have been maintained.
Applicant’s arguments, see page 5, filed 24 March 2021, with respect to claims 2 &4 rejected under 35 USC§112(b) have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
A new rejection is deemed proper based on newly amended claim2 .
Status of Claims
Amended: Claims 1-2, 4-5
New: 8-13
(OLD) Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010/081886 (hereafter JP’886).
Claims 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/81886 (hereafter JP’886) in view of JP 2014/515173 (hereafter JP’173) in view of JP 2010/532981 (hereafter JP’981) in further view of WO 2013/031571 (hereafter WO’571).

Applicant has amended the claims to include limitation retaining to the yeast digest and its contents (i.e. peptide content).  Based on these amendments, applicant argues JP’886 does not anticipate claim 1 because it does not disclose these components.
As stated previously, claims 1-4 are drafted as so called product-by-process-claims and are therefore directed to the product as such.   A product is not rendered novel merely by the fact that it is produced by the means of a new process. The subject matter of a product-by-process claim must be novel and inventive as such, and the burden of proof for alleged distinguishing features of the product itself lies with the applicant.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)

However, it should be noted that JP’886 teaches a favor oil/fat with improved favor. See section [0005] and the examples.
           It has not been shown that the instant process limitation regarding the configuration of the yeast digest, results in favor oil/fat with improved favor over JP’886.	
35 USC§103
	Applicant grouped the arguments for the rejection under 35USC§102 with the instant rejection under 35 USC§103.  It is stated on page 5 of the response that WO’571 (listed as JP’571 in response) discloses a yeast extract having a peptide content of 18.7% which outside the claimed ranged.  However, claim 2 from which claim 5 depends from states the peptide content is 15% or more which reads on WO’571.  It should also be noted that the RNA content disclosed in WO’571 read on the RNA content I claim 2.

 (New)Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 2 recites the limitation "peptide content id 15% or more….." in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 from which claim 2 depend from indicate the peptide content of the yeast digest is 20% or more which is outside the range of claim 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622